Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 3, 2008 Cadiz Inc. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 0-12114 77-0313235 (Commission File Number) (IRS Employer Identification No.) 550 South Hope Street, Suite 2850, Los Angeles, California 90071 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (213) 271-1600 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: £ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events With respect to the Company's lawsuit against the Metropolitan Water District of Southern California ("Metropolitan"), onSeptember 3, 2008, Judge Jane L. Johnson met with counsel for both parties in chambers and scheduled a hearing for September 23, 2008 in order to rule uponMetropolitan's primary remaining defense in the lawsuit - the claim thatMetropolitan has immunity under the California Government Code for anybreach of its duties.In the event that Judge Johnson rejects Metropolitan's contention that the case should be dismissed on Motion for Judgment on the Pleadings on the basis of immunity, the case will be set for trial immediately thereafter. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cadiz Inc. By: /s/ O’Donnell Iselin II O'Donnell Iselin II Chief Financial Officer Dated:September
